DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 9-13 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Aminpour (US 2008/0188174).
Regarding claim 1, Aminpour discloses a plenum resident wind turbine sustainable energy generating system comprising: 
a wind turbine assembly (41 of Figures) installed in a plenum of a heating, ventilating, and air conditioning (HVAC) unit (Para. 0010; 32 of Figures), the wind turbine assembly including a plurality of blades (56 of Figures) and a transverse shaft (57 of Figures); and 
a generator (62 of Figures) coupled to the shaft of the wind turbine assembly.
Regarding claim 9, Aminpour discloses a method for generating plenum resident wind turbine sustainable energy, the method comprising: 
installing a wind turbine assembly (41 of Figures) in a plenum of a heating, ventilating, and air conditioning (HVAC) unit (Para. 0010; 32 of Figures), the wind turbine assembly including a plurality of blades (56 of Figures) and a transverse shaft (57 of Figures); 
coupling a generator (62 of Figures) to the shaft of the wind turbine assembly; and 
causing the HVAC unit to generate an air flow to the wind turbine assembly (Para. 0038).

Regarding claims 2, 10, Aminpour discloses including a gearbox (76 of Figures) coupled to the transverse shaft (Para. 0011) of the wind turbine assembly (41 of Figures) and to a shaft (Para. 0011) of the generator (62 of Figures).
Regarding claims 3, 11, Aminpour discloses wherein the gearbox includes at least two gears of different sizes (76, 92, 93 of Figures).
Regarding claims 4, 12, Aminpour discloses wherein the wind turbine sustainable energy generating system is installed or placed into a supply chamber portion of the HVAC plenum (Para. 0044; can be disposed at any location along the duct).
Regarding claims 5, 13, Aminpour discloses wherein the wind turbine sustainable energy generating system is installed or placed into a return chamber portion of the HVAC plenum (Para. 0044; can be disposed at any location along the duct).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 7, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Aminpour (US 2008/0188174).
Regarding claims 6, 14, Aminpour discloses including one or more vertically mounted wind turbine assemblies (see figures; if placed in a vertical plenum).
Regarding claims 7, 15, Aminpour discloses including one or more horizontally mounted wind turbine assemblies (see figures; if placed in a horizontal plenum).

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Aminpour (US 2008/0188174), in view of Smith (US 2014/0333072).
Regarding claims 8, 16, Aminpour discloses all of the elements of the current invention as mentioned above, however does not explicitly disclose including a stator (74 of Figures) on the shaft (57 of Figures).
Smith discloses including a stator on the shaft (Para. 0120).
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to include a stator on the shaft of Aminpour, as taught by Smith, to convert the air flow to electricity by the rotatable portion moving the plurality of stator coils in close proximity to a plurality of permanent magnets that may be disposed on a stationary portion of the airflow generator.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sabannavar (US 2012/0156034) discloses coupling a gearbox to the shaft of the wind turbine and to a shaft of the generator.
Gilbert (US 8,759,997), Breen (US 7,878,236), Krippene (US 2016/0084227), Dietterich (US 2010/0183380) disclose a wind turbine assembly installed in a plenum of an HVAC.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES H REID whose telephone number is (571)272-9248. The examiner can normally be reached M-F 9:30-4:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Charles Reid Jr./             Primary Examiner, Art Unit 2832